This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   ROBERT D. STRAUTINS; LAURENCE J.
 3   and JACQUELINE N. ELLIOT; CRAIG
 4   D. and MICHELLE I. MCGREGOR;
 5   ROBERT L. and MYRA B. HULL; JOHN
 6   J. and MARY ELLEN BURKE; BURT
 7   MICHAEL and CINDY PLOTKIN; KLAUS
 8   VOIGTLANDER; and JAMES G. FARIS,

 9          Plaintiffs-Appellants,

10 v.                                                     No. 32,771 [CONSOLIDATED
11                                                        WITH No. 32,802; No. 32,803;
12 DOMINGO MARTINEZ, Santa                                No. 32,804; No. 32,805;
13 Fe County Assessor, et al.,                            No. 32,806; No. 32,807; and
14                                                        No. 32,808]
15      Defendants-Appellees.


16 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
17 Sarah M. Singleton, District Judge

18 L. Helen Bennett
19 Albuquerque, NM

20 for Appellants

21 Bridget Jacober
22 Santa Fe, NM

23 for Appellees
 1                           MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 4 proposed disposition. No memorandum opposing summary affirmance has been filed,

 5 and the time for doing so has expired.

 6   {2}   Defendants-Appellees have filed a memorandum in support of the calendar

 7 notice proposing summary affirmance of dismissal.

 8   {3}   Affirmed.

 9   {4}   IT IS SO ORDERED.



10
11                                          MICHAEL D. BUSTAMANTE, Judge

12 WE CONCUR:



13
14 JAMES J. WECHSLER, Judge



15
16 TIMOTHY L. GARCIA, Judge




                                             2